Case 2:15-cv-00201-SMJ   ECF No. 487-1   filed 02/11/20   PageID.41077 Page 1 of 6




         EXHIBIT 1

                                                                              008
Case 2:15-cv-00201-SMJ   ECF No. 487-1   filed 02/11/20   PageID.41078 Page 2 of 6




                                    Exhibit 1                                 009
Case 2:15-cv-00201-SMJ   ECF No. 487-1   filed 02/11/20   PageID.41079 Page 3 of 6




                                    Exhibit 1                                 010
Case 2:15-cv-00201-SMJ   ECF No. 487-1   filed 02/11/20   PageID.41080 Page 4 of 6




                                    Exhibit 1                                 011
Case 2:15-cv-00201-SMJ   ECF No. 487-1   filed 02/11/20   PageID.41081 Page 5 of 6




                                    Exhibit 1                                 012
Case 2:15-cv-00201-SMJ   ECF No. 487-1   filed 02/11/20   PageID.41082 Page 6 of 6




                                    Exhibit 1                                 013
